Citation Nr: 0813472	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for respiratory 
disorder, including bronchitis, secondary to presumed 
exposure to herbicides.

5.  Entitlement to service connection for epidural inclusion 
cyst (claimed as fibrotic tumor) secondary to presumed 
exposure to herbicides.

6.  Entitlement to service connection for a skin disorder 
secondary to presumed exposure to herbicide.

7.  Entitlement to service connection for an immune system 
disorder secondary to presumed exposure to herbicide.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Cleveland, 
Ohio.  

The veteran appeared at a formal hearing in April 2006 before 
an RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file. The veteran 
also indicated on his substantive appeal (VA Form 9) that he 
desired a Board Hearing at the local RO, which a December 
2007 RO letter informed him was scheduled for February 19, 
2008.  He failed to appear for his scheduled hearing, and 
there is no evidence of him having requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007).

The veteran applied for service connection for delayed stress 
syndrome in July 1981.  A rating action in September 1981 
denied the claim for delayed stress syndrome.  The decision 
was timely appealed.  A September 1983 Board decision denied 
service connection for an acquired mental disorder, claimed 
as delayed stress syndrome.  The RO adjudicated the veteran's 
current PTSD claim on a de novo basis, rather than as a 
petition to reopen a claim on the basis of new and material 
evidence.  Nonetheless, as discussed below, the Board 
conducts a new and material evidence analysis, as delayed 
stress syndrome and PTSD are in fact the same disorder.  Cf. 
Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008) (a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, even if the symptomatology of the two are the 
same).


FINDINGS OF FACT

1.  A September 1983 Board decision denied service connection 
for an acquired mental disorder, including delayed stress 
syndrome.  The decision was final.

2.  The evidence submitted since the September 1983 Board 
decision, by itself, or when considered with the previous 
evidence of record, does relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.

4.  The preponderance of the probative evidence indicates 
that tinnitus is not related to an in-service disease or 
injury.

5.  The preponderance of the probative evidence indicates 
that a respiratory disorder, including bronchitis is not 
related to an in-service disease or injury nor is it the 
result of exposure to herbicides in service.

6.  The preponderance of the probative evidence indicates 
that an epidural inclusion cyst is not related to an in-
service disease or injury nor is it the result of exposure to 
herbicides in service.

7.  The preponderance of the probative evidence indicates 
that a skin disorder is not related to an in-service disease 
or injury nor is it the result of exposure to herbicides in 
service.

8.  The preponderance of the probative evidence indicates 
that an immune disorder is not related to an in-service 
disease or injury nor is it the result of exposure to 
herbicides in service.


CONCLUSIONS OF LAW

1.  The September 1983 Board decision is final.  New and 
material evidence has been received to reopen the claim for 
service connection for PTSD.  38 U.S.C.A. §§ 5103A, 5108, 
7104 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.156(a) 
(2007).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f).

3.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a).

4.  A respiratory disorder, including bronchitis, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred as a result of exposure to 
certain herbicide agents.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e).

5.  An epidural inclusion cyst was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred as a result of exposure to certain herbicide 
agents 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e).

6.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
as a result of exposure to certain herbicide agents.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(e).

7.  An immune disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
as a result of exposure to certain herbicide agents.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a November 2003 letter, 
VA notified the veteran of the information and evidence 
needed to reopen a prior claim, see Kent v. Nicholson, 20 
Vet. App. 1 (2006), as well as the information or evidence 
needed to substantiate a current claim, including PTSD, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  A March 2006 letter provided adequate 
notice of how disability ratings and effective dates are 
assigned in the event service connection is granted.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated, as shown in March 2007 Supplemental Statement 
of the Case.  The veteran was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.



New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999).

Both the May 2004 rating decision and the Statement of the 
Case suggest the RO adjudicated the PTSD claim on the merits.  
Nonetheless, if so, the Board still has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001).  Thus, the Board will determine whether new and 
material evidence has been received and, if so, consider 
entitlement to service connection on the merits.

Analysis

The Board will be brief.  The veteran applied for service 
connection for delayed stress syndrome in July 1981.  The 
examiner at the August 1981VA examination 
diagnosed the veteran with dysthymic disorder and alcohol 
dependence in remission.  A September 1981 rating decision 
denied service connection for delayed stress syndrome, as the 
disorder was not diagnosed and there was no evidence of the 
claimed acquired stressor.  Service connection for dysthymic 
disorder was denied as due to his own misconduct, as a 
private report noted the veteran's symptoms started after his 
experimentation with illicit drugs.

A September 1983 Board decision denied service connection for 
an acquired mental disorder, and that decision is final.  The 
evidence added to the record since the September 1983 Board 
decision includes a private August 2001 report that the 
veteran was treated for "post-traumatic stress issues" and 
a private March 2002 report by a license social worker that 
notes the veteran was diagnosed with PTSD.  Such evidence is 
presumed credible for purposes of new and material evidence, 
and it raises a reasonable possibility of proving the claim.  
Thus, the veteran submitted new and material evidence, and 
his claim is reopened.  38 C.F.R. § 3.156(a).

The Board further finds, as noted above, the RO fully 
developed the claim, so the Board may address the merits of 
the claim without prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
Post-Traumatic Stress Disorder

The veteran asserts that he has PTSD related to stressors he 
experienced during his brief tour in Vietnam, which included 
intense combat during his participation in illegal operations 
conducted in Cambodia.  

Governing Law and Regulation

In addition to the legal standards for service connection 
discussed above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with the 
applicable regulatory criteria, which is: a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.

There must be competent evidence that the veteran personally 
joined in battle with the enemy to have engaged in combat.  
Merely serving in a theater of combat operations is 
insufficient to meet the standard.  VAOPGCPREC No. 12-99, pp. 
2-3 (October 18, 1999), 65 Fed. Reg. 6,257(2000).  This 
factual determination is made by the Board on a case-by-case 
basis.  Id., at 4; Gaines v. West, 11 Vet. App. 353 (1998).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  If, however, the veteran 
did not serve in combat, or if the claimed stressor is not 
related to combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 
288-89 (1994).  The veteran's testimony alone cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

The veteran asserts that, while assigned to a U.S. Air Force 
civil engineering unit Prime Beef element in Vietnam, he was 
involved in illegal combat operations in Cambodia in support 
of and with U.S. Army units surveying and mining the Ho Chi 
Minh Trail.  During these operations, he asserts, he 
encountered Viet Cong suicide attacks and engaged in hand-to-
hand combat.  His last incursion into Cambodia was around 
January 1971.  April 2006 hearing transcript, pp. 5-8, 15-16, 
20-22.

As noted above, the first element in showing service 
connection for PTSD is a valid diagnosis of the disorder.  
The August 1981 VA examination report notes the veteran's 
service and that he told the examiner that he some brief 
combat in Vietnam, and that he first started experiencing 
anxiety symptoms in 1975.  Although he reported having 
experienced nightmares about Vietnam, the primary symptom he 
reported was anxiety.  The examiner diagnosed dysthymic 
disorder and did not specifically link the veteran's symptoms 
with his active service.

In a private September 1981 report of R.M.K., Ph.D., clinical 
psychologist, he related having treated the veteran for 
debilitating anxiety while he was a student at Kent State 
University.  The veteran told him his symptoms started two 
years earlier after he experimented with psychoactive drugs.  
Dr. K. noted the veteran's childhood was marked by poverty, 
an ailing father, delinquency, and a general lack of 
enforcement of his own self-worth.  He opined the veteran 
manifested an agitated form of depression which was related 
to his multiple life struggles and losses.  The veteran 
spontaneously terminated his therapy after only three 
sessions.

In an August 2001 statement, N.R.J., Ph.D., a psychologist 
recalled having treated the veteran approximately 20 years 
earlier for PTSD issues.  The psychologist then indicated 
that he did not have a copy of the treatment records.  

VA outpatient records note the veteran's presentation in 
September 2003 with complaints that the Iraq war had 
intensified his PTSD symptoms.  The VA social worker noted 
the veteran's report that a private provider had diagnosed 
PTSD.  After noting the veteran's symptoms, the social worker 
noted Axis I diagnoses of depressive and anxiety disorders 
not otherwise specified and recommended PTSD be ruled out.  

A PTSD assessment, including a Minnesota Multiphasic 
Personality Inventory-2 (MMPI 2) was conducted on the veteran 
in October 2003.  The evaluator noted that the veteran 
reported no traumatic incidents during his active service 
and, as a result, the Clinical Administered PTSD Scale was 
not administered (a specific trauma is required).  The only 
specifics offered by the veteran was that the U.S. government 
lied about Vietnam.  The MMPI2 was interpreted and the 
results indicated the veteran responded in a valid manner but 
with a tendency to overstate symptoms.  The psychologist 
noted that the overall and subscale elevations were not at 
all typical of the elevations shown by veterans with a 
confirmed diagnosis of PTSD.  Further, the veteran's subscale 
on the MMPI showed a raw score of 22, while the differential 
threshold for PTSD in Vietnam veterans is 28.  Persons with 
similar results, noted the psychologist, are usually 
diagnosed as psychophysiologically with physical symptoms 
increasing under stress, and that they may be demanding and 
self-centered when somatic.

The Board notes the veteran's March 2005 written submissions, 
wherein he asserted that he refused to open up and share his 
innermost hurt in an interview that lasted perhaps 10 minutes 
and to a person who, in the veteran's view, was 
unprofessional in presentation.  Thus, the veteran asserts, 
the September/October 2003 testing result should not be held 
against him.

Received in March 2005 was a statement from the veteran's 
former spouse which was to the effect that the veteran 
experienced "demons" during their marriage, causing him to 
have trouble socializing except when in a bar.  She described 
that they lived separate lives as he became more agitated, 
nervous and angry.  They eventually separated, attempted a 
reunion, and finally divorced.  

The veteran's wife also  submitted a statement which was to 
the effect that she was a licensed psychologist and trauma-
based psychotherapist.  She indicated that the intent of the 
letter was to describe the veteran from the viewpoint of a 
wife, and not a clinician.  She then described startle 
reaction in the veteran, exaggerated startle response, 
survivor guilt, depression, a lack of personal hygiene, and 
paranoia.  She reported concentration problems, memory 
impairment, indicating that she had read a study describing 
similar problems in combat veterans with PTSD.    

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31.  The Board may favor the opinion of 
one competent medical expert over that of another, provided 
the reasons therefor are stated.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  Further, in evaluating a veteran's 
claim, the opinion of a treating physician, or other 
provider, i.e., a mental health provider, is not entitled to 
greater weight solely because of the treating relationship-
sometimes referred to as the "treating physician rule."  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In light of the fact that, historically, neither private nor 
VA psychologists who personally interviewed the veteran in 
the 1980s diagnosed him with PTSD, and the veteran's October 
2003 MMPI 2 results were interpreted as being inconsistent 
with those of Vietnam veterans with confirmed diagnoses of 
PTSD, the Board finds the preponderance of the evidence scale 
tips against the August 2001 "diagnosis" of the counselor 
and the veteran's current wife's tacit diagnosis.  There also 
is the matter of the veteran's claimed stressors being 
unconfirmed.  Either defect, standing alone, defeats a claim 
for service connection for PTSD.  See 38 C.F.R. § 3.304(f).

The essence of the veteran's claimed stressors are set forth 
above.  He sought to preemptively resolve any doubt related 
to his claimed stressors by asserting in his March 2005 
statement that none of the events he claims would be found in 
his records, as he was involved in clandestine and illegal 
operations.  The Board is not required to accept this 
"explanation" and, in fact, does not accept it.

First, service personnel records in fact confirm the veteran 
was assigned to Tan Son Nhut Air Base Vietnam from October 
1970 to February 1971, when he was administratively separated 
for claimed dependency hardship.  They also confirm that he 
was assigned to the 377th Civil Engineering Squadron as a 
carpenter.  There is absolutely nothing in the veteran's 
service records that indicates he was ever personally 
involved in combat.

The veteran asserts that his assignment to a Prime Beef 
element of the 377th placed him on patrols along the 
Cambodian border as well as inside Cambodia, where he came 
under heavy fire and engaged in hand-to-hand combat.  April 
2006 hearing transcript, pp. 5-6.  He stated that he went on 
his first patrol shortly after Thanksgiving 1970.  The 
contingent consisted of 30 or 40 troops which was commanded 
by a platoon or squad leader.  Transcript, pp. 15-16.  His 
last incursion into Cambodia was around January 1971, when he 
accompanied 65 to 70 troops.  The equipment included 
personnel carriers and a couple of bulldozers.  He asserts 
that they sustained casualties and it took one and one-half 
to two weeks to get out.  Transcript, pp. 20-22.

The RO Hearing Officer commented to the veteran that he was 
describing duties normally performed by Army combat 
engineers, rather than an Air Force civil engineering unit 
and asked if he was temporarily detailed from the 377th.  The 
veteran responded that he was in fact detached as part of the 
Prime Beef element, but he still was a member of the 377th.  
Transcript, pp. 5-7.  Most regrettably, the Board rejects 
these claims and finds them incredible.

As a military member (versus a civilian employee) of an Air 
Force civil engineering unit, the veteran would in fact have 
been a member of the unit's Prime Beef element, as were all 
civil engineering airmen.  Unlike the Green Berets, or other 
special operations elements, available information notes 
nothing otherwise unique to Air Force Prime Beef units.  The 
Prime Beef designation simply denotes the military (vice 
civilian) elements of Air Force civil engineering units 
deployed to conduct operations such as runway construction 
and rapid runway repair for Air Force air operations.  A 
brief excerpt of an unofficial history of Prime Beef notes:  

Three 25-man PRIME BEEF teams were organized from Air 
Training Command, Strategic Air Command, and Air 
Defense Command.  Teams were deployed to Tan Son Nhut, 
Bien Hoa and Da Nang Air Bases (all in South Vietnam) 
to construct aircraft revetments and complete whatever 
work that was needed. During their 120-day deployments, 
the teams constructed over 12,000 linear feet of 
revetments, parking aprons, and several miles of roads.  
The revetments paid for themselves in saved aircraft in 
just the first six months.

Soon other specialized teams were deployed to bases in 
Vietnam and Thailand to perform short-term construction 
projects.  A PRIME BEEF team was sent to Tan Son Nhut 
to ensure the rapidly growing base had an adequate 
water supply. PRIME BEEF III sent teams to several 
other bases to build housing.  The teams erected 
"hootches," framed tents, and constructed over 34,000 
square feet of support facilities at six bases in South 
Vietnam.

PRIME BEEF teams continued to perform critical repair 
and construction work in Southeast Asia.  Between 1965 
and 1972, nearly 2,000 PRIME BEEF team members were 
deployed to Southeast Asia to construct vital 
petroleum, oil, and lubricant (POL) pipelines and 
storage facilities; install jet engine exhaust blast 
deflectors; provide electrical power to buildings; and 
to erect small buildings.

See www.redhorsehistory.com.

The above excerpt clearly indicates that the deployed teams 
were used during the early phase of establishing the Vietnam 
bases from which the U.S. Air Force conducted its air 
operations.  As of the time of the veteran's tour, 1970, Ton 
Son Nhut would have been in a maintaining, vice a 
construction, mode, for which the 377th's own, vice deployed, 
personnel would have been responsible.  The veteran's Air 
Force Specialty of carpenter would be entirely consistent 
with such home base operations.

There is nothing in the above excerpt to imply that Prime 
Beef elements ever accompanied Army or other U.S. service 
elements, especially in an active ground combat role, as the 
Prime Beef mission was, and is, to support air operations.

After the Hearing Officer's comment and the veteran's reply, 
the veteran's representative suggested an alternative that 
may have helped corroborate the veteran's claims of having 
engaged in personal combat.  He asked, or reminded, the 
veteran that he had mentioned the 555th Red Horse.  
Transcript, p. 7.

Air Force Red Horse Squadrons were, and are, responsible for 
heavy construction and, unlike Prime Beef Teams, they 
included a combat capability that was frequently used in 
Vietnam.  See www.redhorsehistory.com.  The veteran responded 
that, while he worked with them, he was a member of the 377th 
Prime Beef.

In addition to the veteran's claimed activities being 
contrary to Prime Beef's documented historical mission, there 
also is the matter that his assertions are directly contrary 
to known publicly reported information.  Specifically, the 
U.S. made no attempt to survey or mine the Ho Chi Minh trail 
via use of U.S. ground forces.  Instead, that mission was 
undertaken via electronic monitoring by use of The McNamara 
Line, named after then Secretary of Defense, Robert McNamara.  
See, i.e., 
www.cc.gatech.edu/~tpilsch/AirOps/McNamaraLine.html.  
Further, the U.S. Army and Joint Services Records Research 
Center informed the RO in October 2007 that there is no 
record of the veteran's claimed stressors.

For the reasons set forth above, the Board finds the 
veteran's claimed stressors incredible as well as 
unconfirmed.  Thus, even were the Board to accord the veteran 
the benefit of the doubt and find he is in fact diagnosed 
with PTSD, it is not medically linked with a confirmed 
military stressor.  

The benefit sought on appeal is denied.  38 C.F.R. 
§ 3.304(f).

Tinnitus

The general service connection requirements set forth above 
prior to the PTSD discussion are incorporated here by 
reference.  Further, where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and certain 
diseases of the central nervous system, such as tinnitus, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§  3.307, 3.309.

The veteran is service connected for bilateral hearing loss 
secondary to acoustic trauma during his active service.  At 
the hearing, however, he noted that he first experienced 
tinnitus in 1974 or 75, Transcript, p. 3, at least three 
years after his separation from active service.  Service 
medical records of 1971 note a hearing loss, but are negative 
for any entries related to complaints, findings, or 
treatment, for tinnitus.  The July 2005 VA audio examination 
report notes that, in light of the above, the examiner opined 
that it was less likely than so that the veteran's tinnitus 
was the result of any activity that occurred during his 
active service.  Thus, the Board is constrained to find the 
preponderance of the evidence is against this claim on both a 
direct and presumptive basis.  38 C.F.R. § 3.303, 3.307, 
3.309(a).

Bronchitis

The veteran asserts that the respiratory symptomatology he 
experienced during his active service prove that he has a 
current systemic disorder.  The evidence, however, does not 
support his assertion.

Service medical records note the veteran's treatment for 
various upper respiratory complaints.  Entries of February 
1969 note diagnoses of the common cold and viral upper 
respiratory infection.  He was also treated for a viral upper 
respiratory infection in March 1970.  Service medical records 
contain no evidence of any chronic residuals.  The February 
1971 separation physical examination was silent for any 
complaints or findings related to a respiratory disorder, and 
his lungs and chest were assessed as normal.  His chest X-ray 
was read as normal.  On the accompanying Report Of Medical 
History, the veteran denied any chronic problems related to 
his sinus or respiratory system.  Thus, he was deemed 
physically fit for separation.  Parenthetically, the Board 
notes, that the examination report is misdated as having 
occurred in 1970.  It is evident from other documents, 
however, including the veteran's medical history report, that 
it occurred in 1971.

Apparently, the veteran's respiratory symptoms became 
prominent around 1981.  The August 1981 VA examination report 
notes a history of bronchitis and chronic allergies.  The 
veteran's private provider, Dr. Dumm, in a July 1981 report, 
also noted the veteran had experienced almost-constant nasal 
and chest infections secondary to chronic respiratory 
allergies.  In January 2001, the veteran was diagnosed with 
possible bronchitis, and in October 2003 VA outpatient 
treatment records, acute bronchitis/pharyngitis was 
diagnosed.   Neither the VA examiner nor any private examiner 
indicated any causal link between the veteran's symptoms and 
those noted in the service medical records.  

Thus, the Board finds that the instances noted in the service 
medical records were acute and transitory events that 
resolved without any chronic residuals, and that the 
veteran's current symptoms did not manifest until several 
years after his separation from active service.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Thus, service 
connection on a direct basis is denied.  38 C.F.R. § 3.303.

Skin Disorder/ Epidural Inclusion Cyst (claimed as Fibrotic 
Tumor)

Service treatment records, including the enlistment physical 
examination and the separation physical examination are 
silent for complaints or findings of any skin disorder or 
epidural inclusion cyst in service.  

Post service records reflect that in 1986, the veteran had an 
epidural inclusion cyst removed from his back at a private 
hospital.  In October 2003, VA outpatient treatment records 
include a problem list noting fibrotic tumors.  Physical 
examination revealed a scar on the back reportedly a residual 
from a previous resection  of a fibroma.  The etiology of the 
fibromas was not noted in either 1986 or 2003.  No other skin 
disorder has been identified in the records.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  In the present case, two of the three requirements 
for service connection - an inservice diagnosis of skin 
disorders or fibrotic tumors, and a nexus opinion are absent 
in this case.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As there is a lack of the necessary evidence to award service 
connection on a direct basis, service connection is denied.

Immune System Disorder

Service treatment records, including the enlistment physical 
examination and the separation physical examination are 
silent for complaints or findings of any immune system 
disorder in service.  

Post service medical records likewise fail to note any immune 
system disorder.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

As none of the necessary requirements to award service 
connection have been met, service connection on a direct or 
presumptive basis is denied.

Herbicide-Related Claims

The veteran also asserts that his claimed skin disorder, 
respiratory disorder, and immune problems are secondary to 
his presumed exposure to herbicides during his service in 
Vietnam.  The veteran's formal 2003 claim included a claim 
for "tumors and skin condition."  At the hearing, the 
Hearing Officer clarified with the veteran that he was not 
claiming a general skin condition in addition to the one 
related to the tumor, as the veteran considered them as the 
same and no other part of his body was involved.  The Hearing 
Officer advised him that he was combining the two into one 
claim based on herbicide exposure.  Neither the veteran nor 
his representative objected or otherwise disagreed.  
Transcript, p. 11.

Private records of March 1986 note the excision of a 
epidermal inclusion cyst on the veteran's back that had 
ruptured.  The pathology report noted there was no evidence 
of malignancy.  It was silent as to etiology.  A lesion or 
mass was excised from his chest in 2000.  A November 2000 
entry notes the lesion was of uncertain etiology.  There is 
no entry or indication that it was causally related to 
herbicide exposure.

Law and Regulations

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-407 
(June 12, 2007).  The only skin disorders deemed associated 
with herbicide exposure are chloracne and porphyria cutanea 
tarda.  See 38 C.F.R. § 3.309(e).  There is no evidence 
whatsoever, and neither does the veteran assert, that he 
manifests either skin disorder listed above.

The Agent Orange Act of 1991 (PL 102-4) requires that the 
National Academy of Sciences (NAS) and the Secretary enter 
into an agreement for NAS to review, summarize, and make 
recommendations about diseases associated with exposure.  The 
NAS is required to submit a report on its activities every 
two years and, based on the findings contained in the report, 
the Secretary has to make decisions about presumptive service 
connection with diseases studied.  In light of the NAS update 
report issued March 4, 2005, the Secretary specifically 
determined that non-cancerous respiratory disorders are among 
those for which an association with Agent Orange exposure is 
not warranted.  This is also the case for any immune or 
autoimmune disorder the veteran may have.

Initially, the Board notes that, at the hearing, although he 
asserted he had a general breakdown of his immune system, the 
veteran specifically denied asserting that he had an 
autoimmune disorder.  Transcript, p. 13.  Further, the 
Secretary has specifically determined that immune system 
disorders are not associated with herbicide exposure and, as 
such, are not subject to service connection on a presumptive 
basis.  See 68 Fed. Reg. 14,567 (March 26, 2003).

The Board is mindful of the fact that the veteran was not 
afforded a VA examination in conjunction with the RO's 
adjudication of these claims.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for the duty to conduct an examination is rather 
low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Nonetheless, the low threshold notwithstanding, the probative 
evidence of record did not trigger the necessity of an 
examination.  The only evidence tending to link the veteran's 
claimed disorders with his active service are his personal 
assertions, which go beyond his recount of his 
symptomatology.  He also asserted an etiological linkage, 
which, in the absence of evidence that he has medical 
training, he is not competent to do.  Further, the Board 
finds the medical evidence of record sufficient to decide the 
claim.  Thus, the Board finds that the Duty To Assist with an 
examination was not triggered.  See 38 C.F.R. § 3.159(c)(4).

Thus, the preponderance of the probative evidence is against 
service connection secondary to presumed Agent Orange 
exposure.  38 C.F.R. § 3.309(e).  In reaching this decision 
on the veteran's claims, the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Gilbert.




ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened and allowed.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for respiratory disorder, 
including bronchitis, secondary to presumed exposure to 
herbicides is denied.

Entitlement to service connection for epidural inclusion cyst 
(claimed as fibrotic tumor) secondary to presumed exposure to 
herbicides is denied.

Entitlement to service connection for a skin disorder 
secondary to presumed exposure to herbicide is denied.

Entitlement to service connection for an immune system 
disorder secondary to presumed exposure to herbicide is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


